Exhibit 10 (xiv)
Named Executive Officers

Archer-Daniels-Midland Company
2009 Incentive Compensation Plan
 
Restricted Stock Award Agreement


This Restricted Stock Award Agreement (the “Agreement”), is made and entered
into as of [grant date] (the “Date of Grant”), by and between
Archer-Daniels-Midland Company, a Delaware corporation (the “Company”), and
«First_Name» «Last_Name», an employee of <<the Company>><<___________, a
subsidiary of the Company>> (the “Grantee”). This Agreement is pursuant to the
terms of the Company’s 2009 Incentive Compensation Plan (the “Plan”).  The
applicable terms of the Plan are incorporated herein by reference, including the
definitions of capitalized terms contained in the Plan.


Section 1.                       Restricted Stock Award. The Company hereby
grants to the Grantee, on the terms and conditions hereinafter set forth, an
Award with respect to «ResAmount» shares of the Company’s common stock under the
Plan (the “Restricted Shares”).  The Grantee’s rights with respect to the
Restricted Shares shall remain forfeitable by the Grantee until satisfaction of
the vesting conditions set forth in Section 3 hereof.


Section 2.                       Rights of Grantee.  Except as otherwise
provided in this Agreement, the Grantee shall be entitled, at all times on and
after the Date of Grant, to exercise all rights of a shareholder with respect to
the Restricted Shares (whether or not the restrictions thereon shall have
lapsed), including the right to vote the Restricted Shares and the right to
receive cash dividends thereon (subject to applicable tax
withholding).  Notwithstanding the foregoing, prior to the Vesting Date (as
defined below), the Grantee shall not be entitled to transfer, sell, pledge,
alienate, hypothecate or assign the Restricted Shares.  All rights with respect
to the Restricted Shares shall be available only to the Grantee during his
lifetime, and thereafter to the Grantee’s estate.


Section 3.                       Vesting and Lapse of Restrictions.  Subject to
the provisions of Sections 6 and 7, any restrictions on the Restricted Shares
shall lapse and the Restricted Shares granted hereunder shall vest in full on
the earliest to occur of the following (the “Vesting Date”):


(i)  
[scheduled vesting date];



(ii)  
a Change in Control of the Company; or



(iii)  
the death of Grantee.



Section 4.                       Issuance of Restricted Shares.  As soon as
practicable after the Date of Grant, the Company shall cause the Restricted
Shares to be evidenced by a book-entry in the Grantee’s name with the Company’s
transfer agent or by one or more stock certificates issued in the Grantee’s
name.  Until the Restricted Shares vest as provided in Section 3 of this
Agreement, any such stock certificates shall be held by the Company or its
designee and bear a restrictive legend in substantially the following form:


“This Certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture, restrictions against transfer and
rights of repurchase, if applicable) contained in the Restricted Stock Award
Agreement (the “Agreement”) between the registered owner of the shares
represented hereby and the Company. Release from such terms and conditions shall
be made only in accordance with the provisions of the Agreement, a copy of which
is on file in the office of the Company’s Secretary.”


 
 

--------------------------------------------------------------------------------

 
While the certificates representing the Restricted Shares are held by the
Company or its designee, the Grantee will provide to the Company or its designee
assignments separate from such certificates, in blank, signed by the Grantee to
be held by the Company or its designee until the Restricted Shares vest.  Any
Restricted Shares evidenced by a book-entry shall be subject to the same
transfer restrictions and accompanied by a similar restrictive legend.


Section 5.                       Release of Unrestricted Shares.  Subject to the
provisions of Section 7, upon the vesting of Restricted Shares and the
corresponding lapse of the restrictions, and after the Company has determined
that all conditions to the release of unrestricted Shares, including those
contained in Sections 8 and 9, have been satisfied, it shall release to the
Grantee unrestricted Shares equal in number to the Restricted Shares that have
vested, by delivery of a stock certificate or certificates without restrictive
legend or by an unrestricted book-entry registration of such Shares with the
Company’s transfer agent.


Section 6.                       Effect of Termination of Service. If the
Grantee ceases to be an Employee prior to the Vesting Date other than as a
result of the Grantee’s death, Retirement or Disability, the Grantee shall
forfeit the Restricted Shares, which shall be returned to the treasury of the
Company.  If the Grantee ceases to be an Employee as a result of death, then any
applicable restrictions upon Restricted Shares shall lapse, the Restricted
Shares shall fully vest, and the Company shall release to the Grantee’s estate
unrestricted Shares as provided in Section 5, subject to the delivery of any
documents which the Company in its discretion may require as a condition to the
delivery of unrestricted Shares to the Grantee’s estate.  If the Grantee ceases
to be an Employee as a result of Retirement or Disability, the Restricted Shares
shall not be forfeited but shall, subject to the forfeiture provisions of
Section 7, continue to vest in accordance with the terms of this Agreement.


Section 7.                       Forfeiture of Award and Compensation Recovery.


(a)           Forfeiture Conditions.  Notwithstanding anything to the contrary
in this Agreement, if (i) the Grantee engages in intentional misconduct
pertaining to any financial reporting requirement under the Federal securities
laws resulting in the Company’s being required to prepare and file an accounting
restatement with the Securities and Exchange Commission (the “SEC”) as a result
of such misconduct, other than a restatement due to changes in accounting
policy, (ii) there is a material negative revision of a financial or operating
measure on the basis of which incentive compensation was awarded or paid to the
Grantee, (iii) the Grantee engages in any fraud, theft, misappropriation,
embezzlement, or dishonesty to the material detriment of the Company’s financial
results as filed with the SEC, or (iv) during the term of the Grantee’s
employment with the Company and its Affiliates, or during the period following
Retirement or Disability and prior to the Vesting Date, the Grantee breaches any
non-compete or confidentiality restrictions applicable to the Grantee (including
the non-compete restriction in paragraph (b) below), then (x) the Grantee shall
immediately forfeit this Award and any Restricted Shares that have not yet
vested or been delivered to the Grantee in accordance with Section 5, and
(y) with respect to any unrestricted Shares that have been delivered to the
Grantee after the Vesting Date in accordance with Section 5, (A) the Grantee
shall return such Shares to the Company, or (B) if the Grantee has sold or
otherwise transferred such Shares during the three-year period preceding the
event specified in clauses (i)-(iv) above, the Grantee shall pay to the Company
in cash an amount equal to the Fair Market Value of such Shares as of the
Vesting Date.


(b)           Competition After Retirement or Disability.  The Restricted Shares
that would otherwise continue to vest after the Grantee ceases to be an Employee
due to Retirement or Disability as provided in Section 6 shall continue to vest
only if, prior to the Vesting Date, the Grantee does not engage in any
activities that compete with the business operations of the Company and its
Affiliates,  including, but not limited to, working in any capacity for another
company engaged in the processing of agricultural commodities, the manufacturing
of biodiesel, ethanol, or food and feed ingredients, or the operation of grain
elevators and crop origination and transportation networks.  Prior to the
release of unrestricted Shares as provided in Section 5, the Grantee may be
required to certify to the Company and provide such other evidence to the
Company as the Company may reasonably require that he or she has not engaged in
any activities that compete with the business operations of the Company and its
Affiliates since the Grantee ceased to be an Employee due to Retirement or
Disability.


 
 

--------------------------------------------------------------------------------

 
(c)           Compensation Recovery Policy.  To the extent that this Award and
any compensation associated therewith is considered “incentive-based
compensation” within the meaning and subject to the requirements of Section 10D
of the Exchange Act, this Award and any compensation associated therewith shall
be subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board or the Committee in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
Shares are then listed.  This Agreement may be unilaterally amended by the
Committee to comply with any such compensation recovery policy. 


Section 8.                       Withholding of Taxes.  The Grantee shall be
responsible for the payment of any withholding taxes upon the occurrence of any
event in connection with the Award (for example, issuance or vesting of the
Restricted Shares) that the Company determines may result in any domestic or
foreign tax withholding obligation, including any social security
obligation.  The release of any unrestricted Shares in accordance with Section 5
shall be conditioned upon the prior payment by the Grantee, or the establishment
of arrangements satisfactory to the Company for the payment by the Grantee, of
all such withholding tax obligations.  If applicable, the Grantee may make an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
to include in income as of the Date of Grant the fair market value of the
Restricted Shares as of the Date of Grant by filing a written statement of such
election with the Internal Revenue Service within 30 days after the Date of
Grant and providing a copy of such statement to the Company.  The Grantee hereby
authorizes the Company (or the Affiliate employing the Grantee) to withhold from
salary or other amounts owed to the Grantee any sums required to satisfy
withholding tax obligations in connection with the Award.  If the Grantee wishes
to satisfy such withholding tax obligations by delivering Shares the Grantee
already owns or by having the Company retain a portion of the unrestricted
Shares that would otherwise be released to the Grantee, the Grantee must make
such a request which shall be subject to approval by the Company.  If payment of
withholding tax obligations, or satisfactory payment arrangements, are not made
on a timely basis, the Company may instruct an authorized broker to sell such
number of Shares subject to the Award as are equal in value to the tax
withholding obligations prior to the release of unrestricted Shares to the
Grantee.


Section 9.                       Securities Law Compliance. No unrestricted
Shares shall be released upon the vesting of any Restricted Shares unless and
until the Company and/or the Grantee shall have complied with all applicable
federal, state or foreign registration, listing and/or qualification
requirements and all other requirements of law or of any regulatory agencies
having jurisdiction, unless the Committee has received evidence satisfactory to
it that the Grantee may acquire such Shares pursuant to an exemption from
registration under the applicable securities laws.  Any determination in this
connection by the Committee shall be final, binding, and conclusive. The Company
reserves the right to legend any Share certificate or book-entry, conditioning
sales of such Shares upon compliance with applicable securities laws and
regulations.


Section 10.                       No Rights as Employee or Consultant.  Nothing
in this Agreement or the Award shall confer upon the Grantee any right to
continue as an Employee or consultant of the Company or any Affiliate, or to
interfere in any way with the right of the Company or any Affiliate to terminate
the Grantee’s service at any time.


 
 

--------------------------------------------------------------------------------

 
Section 11.                       Adjustments. If at any time while the Award is
outstanding, the number of outstanding Shares is changed by reason of a
reorganization, recapitalization, stock split or any of the other events
described in Section 4.3 of the Plan, the number and kind of Restricted Shares
shall be adjusted in accordance with the provisions of the Plan.


Section 12.                       Notices. Any notice hereunder by the Grantee
shall be given to the Company in writing and such notice shall be deemed duly
given only upon receipt thereof by the Secretary of the Company at the Company’s
office at 4666 Faries Parkway, Decatur, Illinois 62526, or at such other address
as the Company may designate by notice to the Grantee. Any notice hereunder by
the Company shall be given to the Grantee in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Grantee may
have on file with the Company.


Section 13.                       Construction. The construction of this
Agreement is vested in the Committee, and the Committee’s construction shall be
final and conclusive.  This Agreement is subject to the provisions of the Plan,
and to all interpretations, rules and regulations which may, from time to time,
be adopted and promulgated by the Committee pursuant to the Plan.  If there is
any conflict between the provisions of this Agreement and the Plan, the
provisions of the Plan will govern.


Section 14.                       Governing Law. This Agreement shall be
construed and enforced in accordance with the laws of the State of Illinois,
without giving effect to the choice of law principles thereof.


Section 15.                      Binding Effect.  This Agreement will be binding
in all respects on the Grantee’s heirs, representatives, successors and assigns,
and on the successors and assigns of the Company.









GRANTEE
 
 
_____________________________________
[Name]
 
ARCHER-DANIELS-MIDLAND COMPANY
 
 
By:__________________________________
       P.A. Woertz
       President and Chief Executive Officer
 











fb.us.7093819.05

